DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 04/14/2021 claims 1-23 have been cancelled. Claims 24-43 are pending.
Information Disclosure Statement
The Information Disclosure Statement dated 04/14/2021is acknowledged and the cited references have been considered in this examination.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: on page 5, paragraph 4, 5 (the last paragraph) indicates 200 as ‘chassis’ whereas, on page 5, paragraph 1 indicates 200 as ‘charger’. On same page-5, paragraph 4, 200 is assigned to ‘first pad’(see also figures 2A and 2B). it is not clear as to which item is represented by numeral number ‘200’ in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-43 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ku et al. (US 2017/0090516) (hereinafter, Park).
With respect to claims 24, 35, 38 and 40, Ku discloses a portable computer (Fig. 1B,C; Para.# 0026) comprising: a first housing (Fig. 1B, 114); a keyboard carried by the first housing (162); a second housing pivotally coupled to the first housing (112); a display carried by the second housing (160); a wireless charger (Para. # 31 and 48; see also Fig. 17); and a pad to carry the wireless charger (156), the

    PNG
    media_image1.png
    490
    499
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    460
    495
    media_image2.png
    Greyscale

pad pivotally coupled to the first housing (114), the pad moveable relative to the first 
housing between a first orientation to position the wireless charger above the first housing and a second orientation to position the wireless charger adjacent the first housing (Para. # 48 and see Fig. 17-charging pads), the pad to support a body part of a user adjacent the keyboard when the pad is in the first orientation, the pad to support an external electronic device proximate the wireless charger when the pad is in the second orientation (Para.  # 49; external unit on fig. 17).
With respect to claims 25 and 41, Ku discloses the portable computer as described above, wherein pad is pivotally coupled to the first housing via a hinge (Para. # 0023). 
With respect to claims 26 and 43, Ku discloses the portable computer as described above, wherein the wireless charger has a first side and a second side, the pad to support the body part above the first side when the pad is in the first position, the electronic device to be proximate the second side when charging (Fig. 17, left pad 156 and right pad 156). 
With respect to claim 27, Ku discloses the portable computer as described above, wherein the first housing has an upper surface and a lower surface opposite the upper surface, the upper surface having a recessed area to receive the pad when the pad is in the first orientation (Fig. 1B upper 160 and lower 114). 
With respect to claim 28, Ku discloses the portable computer as described above, wherein the first side of the pad is to engage the recessed area and the second side of the pad is flush relative to the upper surface of the first housing when the pad is in the first orientation (Fig. 17, pad 156 left/right). 
With respect to claims 29, 34, 37 and 39, Ku discloses the portable computer as described above, further including a wireless charging receiver carried by the first housing, the pad to cause the wireless charger to engage the wireless charging receiver when the pad is in the first orientation and cause the wireless charger to disengage the wireless charging receiver when the pad is in the second orientation (para. # 31, 33 and 48). 
With respect to claim 30, Ku discloses the portable computer as described above, further including a battery carried by at least one of the first housing or the second housing (see Para. # 31 or 0031). 
With respect to claim 31 and 36, Ku discloses the portable computer as described above, wherein the wireless charger is to transfer power to charge the battery when the pad is in the first orientation, and the wireless charger is to transmit power to the external electronic device when the pad is in the second orientation (Para. # 31 and 70). 
With respect to claim 32, Ku discloses the portable computer as described above, wherein the pad is pivotally coupled to a perimeter edge of the first housing (Fig. 1C and Fig. 2). 
With respect to claims 33 and 42, Ku discloses the portable computer as described above, wherein the pad includes a power receptacle to receive a power plug to provide power to the wireless charger (Para. # 0044: power to the wireless charger).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  
 The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YALKEW FANTU/Primary Examiner, Art Unit 2859